IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 38937/38938

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 428
                                                 )
       Plaintiff-Respondent,                     )      Filed: March 30, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
MICHAEL EDWARD AUSTIN,                           )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and two consecutive unified sentences of ten years, with
       minimum periods of confinement of five years, for felony burglary and felony
       arson in the third degree, affirmed; judgment of conviction and consecutive
       indeterminate sentence of five years, for felony escape, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In docket number 38937, Michael Edward Austin pled guilty to felony burglary and
felony arson in the third degree. Idaho Code §§ 18-1401, 18-804. The district court sentenced
Austin to unified terms of ten years, with minimum periods of confinement of five years, for
each count. The sentences were imposed to run consecutive to each other, consecutive to his
sentence in a prior case, and consecutive to the sentence in docket number 38938. In docket
number 38938, Austin pled guilty to felony escape. I.C. § 18-2505. The district court sentenced
Austin to an indeterminate term of five years, to run consecutive to his sentence in the prior case
and consecutive to docket number 38937. In both cases, Austin filed an Idaho Criminal Rule 35

                                                1
motion, which the district court denied.         Austin now appeals both cases, contending the
consecutive nature of the sentences is excessive. The two cases have been consolidated on
appeal.
          Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
          Therefore, Austin’s judgments of conviction and sentences are affirmed.




                                                   2